898 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calister T. VALLET, Jr., Plaintiff-Appellant,v.O.K. TRUCKING COMPANY, Defendant-Appellee.
No. 89-2087.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 13, 1989.Decided:  Feb. 28, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Jerry D. Hogg, United States Magistrate.  (CA-86-1386-2)
Theodore R. Dues, Jr., for appellant.
L. Jackson George, Jackson & Kelly, for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and HARRISON L. WINTER, Senior Circuit Judge.
PER CURIAM:


1
Calister T. Vallet, Jr., appeals from the summary judgment for defendant, O.K. Trucking Company, in his suit alleging that he was willfully and illegally discharged as the Charleston, West Virginia, terminal manager because of his age.  We affirm.


2
The central issue in this appeal is whether defendant's conduct in discharging plaintiff at age fifty-two was a willful violation of the Age Discrimination in Employment Act, 29 U.S.C. Secs. 621 et seq.    The discharge occurred November 21, 1984, and suit was not filed until December 30, 1986.  Because suit was filed more than two years after the cause of action allegedly arose, it is time-barred unless the violation of the Act was "willful" so as to extend the period of limitations to three years.  29 U.S.C. Secs. 255, 626(e).


3
The district court ruled that, on defendant's motion for summary judgment, plaintiff had adduced no evidence of willfulness, and defendant had demonstrated that the discharge was for economic reasons and not in violation of the Act.  We agree.  It follows that the district court correctly concluded that there was no genuine dispute as to the material fact of either willfulness or alleged violation of the Act, and therefore, even if not barred by limitations, plaintiff's claim was lacking in merit.


4
Because the appeal presents no novel question of fact or law and the issues are fully presented in the briefs, we dispense with oral argument as unnecessary to the decisional process.


5
AFFIRMED.